Rebecca K. Smith
Public Interest Defense Center, P.C.
P.O. Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiffs

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION



ALLIANCE FOR THE WILD
ROCKIES, NATIVE ECOSYSTEMS
COUNCIL,
                                       CV-21-
      Plaintiffs,
                                       COMPLAINT FOR INJUNCTIVE
vs.                                    AND DECLARATORY RELIEF

KEITH LANNOM, Deputy Regional
Forester, Region One of U.S. Forest
Service, and U.S. FOREST
SERVICE,

      Defendants.
                              I. INTRODUCTION

1.   This is a civil action for judicial review under the Administrative Procedure

     Act of the U.S. Forest Service’s (USFS) authorizations and/or lack thereof

     regarding the Horsefly Project (Project) and site-specific Forest Plan

     Amendment on the Lewis and Clark portion of the Helena-Lewis and Clark

     National Forest (Forest).

2.   Plaintiffs Native Ecosystems Council and Alliance for the Wild Rockies

     attest that the decisions approving the Project are arbitrary and capricious,

     an abuse of discretion, and/or otherwise not in accordance with law.

3.   Defendants’ approval of the Project and Plan and corresponding documents

     or lack thereof violate the National Environmental Policy Act (NEPA), 42

     U.S.C. §4331 et seq., the National Forest Management Act (NFMA), 16

     U.S.C. §1600 et seq., and the Administrative Procedure Act (APA), 5

     U.S.C. §§ 701 et seq.

4.   Plaintiffs seek a declaratory judgment, injunctive relief, the award of costs,

     and expenses of suit, including attorney and expert witness fees pursuant to

     the Equal Access to Justice Act, 28 U.S.C. §2412, and/or such other relief as

     this Court deems just and proper.

                                 II. JURISDICTION

5.   This action arises under the laws of the United States and involves the


                                         1
     United States as a Defendant. Therefore, this Court has subject matter

     jurisdiction over the claims specified in this Complaint pursuant to 28

     U.S.C. §§ 1331, 1346.

6.   An actual controversy exists between Plaintiffs and Defendants. Plaintiffs’

     members use and enjoy the Forest for hiking, fishing, hunting, camping,

     photographing scenery and wildlife, and engaging in other vocational,

     scientific, spiritual, and recreational activities. Plaintiffs’ members intend to

     continue to use and enjoy the area frequently and on an ongoing basis in the

     future.

7.   The aesthetic, recreational, scientific, spiritual, and educational interests of

     Plaintiffs’ members have been and will be adversely affected and

     irreparably injured if Defendants implement the Project. These are actual,

     concrete injuries caused by Defendants’ failure to comply with mandatory

     duties under NFMA, NEPA, and the APA. The requested relief would

     redress these injuries and this Court has the authority to grant Plaintiffs’

     requested relief under 28 U.S.C. §§ 2201 & 2202, 5 U.S.C. §§ 705 & 706.

8.   Plaintiffs fully participated in the available administrative review processes

     for the Project; thus they have exhausted administrative remedies. Thus, the

     Court has jurisdiction to review Plaintiffs’ APA claims.




                                         2
                                     III. VENUE

9.    Venue in this case is proper under 28 U.S.C. §1391(e) and Local Rule

      3.2(b). Defendant Lannom resides in Missoula County, which is within the

      Missoula Division of the United States District Court for the District of

      Montana.

                                    IV. PARTIES

10.   Plaintiff ALLIANCE FOR THE WILD ROCKIES is a tax-exempt,

      non-profit public interest organization dedicated to the protection and

      preservation of the native biodiversity of the Northern Rockies Bioregion,

      its native plant, fish, and animal life, and its naturally functioning

      ecosystems. Its registered office is located in Missoula, Montana. The

      Alliance has over 2,000 individual members, many of whom are located in

      Montana. Members of the Alliance observe, enjoy, and appreciate

      Montana’s native wildlife, water quality, and terrestrial habitat quality, and

      expect to continue to do so in the future, including in the Project area.

      Alliance’s members’ professional and recreational activities are directly

      affected by Defendants’ failure to perform their lawful duty to protect and

      conserve these ecosystems. Alliance for the Wild Rockies brings this action

      on its own behalf and on behalf of its adversely affected members.

11.   Plaintiff NATIVE ECOSYSTEMS COUNCIL is a non-profit Montana


                                          3
      corporation with its principal place of business in Three Forks, Montana.

      Native Ecosystems Council is dedicated to the conservation of natural

      resources on public lands in the Northern Rockies. Its members use and

      will continue to use the Helena-Lewis and Clark National Forest for work

      and for outdoor recreation of all kinds, including fishing, hunting, hiking,

      horseback riding, and cross-country skiing. The Forest Service's unlawful

      actions adversely affect Native Ecosystems Council’s organizational

      interests, as well as its members’ use and enjoyment of the Helena-Lewis

      and Clark National Forest, including the Project area. Native Ecosystems

      Council brings this action on its own behalf and on behalf of its adversely

      affected members.

12.   Defendant KEITH LANNOM is the Deputy Regional Forester for Region

      One/Northern Region of the U.S. Forest Service, and is the decision-maker

      who denied the administrative objections filed against the Project.

13.   Defendant UNITED STATES FOREST SERVICE (USFS) is an

      administrative agency within the U.S. Department of Agriculture, and is

      responsible for the lawful management of National Forests, including the

      Helena-Lewis and Clark National Forest.




                                         4
                         V. FACTUAL ALLEGATIONS

A.    Project and Project Area

14.   The Horsefly Project (Project) is located in the Little Belt Mountains,

      approximately 12 miles north of White Sulphur Springs, Montana.

15.   The Project area is approximately 21,000 acres.

16.   The Project includes:

      a.    3,278 acres of commercial logging, which is referred to

            euphemistically as “intermediate treatment,”

      b.    1,049 acres acres of clearcutting, which is referred to euphemistically

            as “regeneration harvest,”

      c.    243 acres of modified clearcutting with whitebark pine as the leave

            trees, potentially including burning, which is referred to

            euphemistically as “Five-Needle Pine Release,”

      d.    279 acres of modified clearcutting, which will remove trees around

            designated “leave trees,” which is referred to euphemistically as

            “non-commercial stand improvement,”

      e.    1,117 acres of pre-commercial logging, which is referred to

            euphemistically as “precommercial thinning,”

      f.    50 acres of commercial and non-commercial logging of all conifer

            trees in aspen groves, and potentially including post-logging burning,


                                         5
            referred to euphemistically as “aspen restoration,”

      g.    409 acres of clearcutting and possible burning to create “meadows,”

            referred to euphemistically as “meadow restoration,”

      h.    465 acres of non-commercial tree cutting, referred to euphemistically

            as “rearrangement of fuels,”

      i.    3,453 acres of prescribed burning, and

      j.    43 acres of planting.

17.   The Project also includes 40.7 miles of new road construction, 16.8 miles of

      reconstruction, 32.2 miles of reconditioning, and 1.7 miles of relocating

      system roads.

18.   The Project Decision also states that road obliteration will be implemented

      on 24 miles of unauthorized “non-system” roads that were promised to be

      removed in the 2007 Travel Plan decision. However, the Forest Service

      later clarified that these roads would be “decommissioned as funds become

      available.”

19.   The Project includes a Forest Plan amendment to exempt the Project from

      two Forest Plan standards that protect elk hiding cover because the Project

      violates those standards.

20.   The Project may take 20 years to implement.

21.   The Project will result in a financial loss to the U.S. taxpayer of $256,000.


                                           6
B.    Procedural Background

22.   Scoping for the Project started in March 2018.

23.   In January 2020, the Forest Service released a draft EA for the Project.

24.   In May 2020, the Forest Service released a final EA and draft Decision for

      the Project.

25.   On August 14, 2020, the Forest Service denied all administrative objections

      to the Project.

26.   Despite the denial of Plaintiffs’ objection, on August 28, 2020, the Forest

      Service prepared a new analysis for elk habitat effectiveness for the project

      file but did not provide it to the public.

27.   On August 31, 2020, the final Decision was signed for the Project.

28.   The final Decision does not disclose the existence of the new August 28,

      2020 analysis for elk habitat effectiveness.

29.   The Decision states that the Forest Plan amendments for this Project were

      completed under the 2012 NFMA planning regulations.

30.   The Forest Service completed its first Biological Assessment for the Project

      in May 2020.

31.   The Forest Service completed its second Biological Assessment for the

      Project in August 2020.

32.   On August 29, 2020, the U.S. Fish & Wildlife Service issued a letter of


                                           7
      concurrence for the Forest Service’s Biological Assessment.

C.    Elk hiding cover

33.   Forest Plan Forest-wide Standard C-1 (5) requires that drainages or elk herd

      units containing identified summer/fall elk range be maintained at 30

      percent or greater effective hiding cover.

34.   The Project will not comply with Forest Plan Forest-wide Standard C-1 (5).

35.   The Project will violate Forest Plan Forest-wide Standard C-1 (5) in six out

      of 16 individual watersheds.

36.   The Forest Service issued a Forest Plan amendment to exempt the Project

      from compliance with Forest Plan Forest-wide Standard C-1 (5) so that the

      Project can continue to remove elk hiding cover.

37.   Forest Plan Management Area C Standard for Wildlife requires maintenance

      of effective hiding cover percentages by timber compartment at an average

      of 40 percent with a minimum of 35 percent for any individual

      sub-compartment.

38.   The Project will not comply with the hiding cover requirement of Forest

      Plan Management Area C Standard for Wildlife.

39.   The Project will violate Management Area C Standard for Wildlife in all

      five of the individual timber compartments in the Project area.

40.   The Forest Service issued a Forest Plan amendment to exempt the Project


                                         8
      from compliance with the hiding cover requirement of Forest Plan

      Management Area C Standard for Wildlife so that the Project can continue

      to remove elk hiding cover.

41.   The Project Decision states: “the purpose of the site-specific amendment is

      to allow hiding cover to drop below forest-wide standard C-1(5) and the

      effective hiding cover standard in management area C.”

42.   The rationale for hiding cover standards is set forth in the Montana

      Cooperative Elk/Logging Study, which is Forest Plan Appendix F.

43.   Forest Plan Appendix F states: “ Research findings, which have been

      compiled to date, through the Montana Cooperative Elk-Logging Study are

      the basis for several tentative management recommendations designed to

      minimize logging related impacts on elk. Appendix F summarizes research

      findings and recommendations which have application on the Lewis and

      Clark National Forest.”

44.   Appendix F states that “[r]oad density and cover quality are both important

      when considering adequate elk security during the hunting season.”

45.   Appendix F explains that research shows that where hiding cover is poor –

      “one-third or less of total area” – significant road density restrictions (to less

      than 0.5 miles/square mile) become necessary in order to “[r]educe

      harassment and emigration of elk” and “[r]educe the early elk harvest” and


                                           9
      “increase the uniformity of harvest throughout the season.”

46.   In other words, the Forest Plan standard that requires a minimum of 30%

      hiding cover for elk was intended to work in tandem with Forest Plan road

      density restrictions and is based upon the research summarized in Appendix

      F that open road densities over 0.5 miles/square mile combined with less

      than 30% hiding cover will start to cause elk to leave public lands and will

      negatively impact public elk hunting opportunities.

47.   The Project Decision does not disclose the findings of Appendix F

      regarding the scientific rationale for the hiding cover retention standards.

48.   The Project Decision does not address the interaction between creating or

      exacerbating poor cover in all five Project area timber compartments and the

      existing high road densities in those areas.

49.   The Project Decision does not clearly identify what information was

      determined to be the best available scientific information, although it

      implies that “MDFWP and USDA Forest Service 2013, USDA Forest

      Service 2013" is the best available scientific information regarding elk

      hiding cover.

50.   The Project Decision does not explain the basis for its apparent conclusion

      that “MDFWP and USDA Forest Service 2013, USDA Forest Service 2013"

      is the best available scientific information regarding elk hiding cover.


                                         10
51.   The Project Decision does not explain how “MDFWP and USDA Forest

      Service 2013, USDA Forest Service 2013" was applied to the elk hiding

      cover analysis, other than to represent that “[t]his scientific literature does

      not support a specific, quantifiable cover recommendation . . . .”

52.   However, “USDA Forest Service 2013" states: “MDFWP and USFS (2013)

      did not recommend a quantifiable cover level for an EAU, citing that there

      is no scientific research that has looked at how much cover is needed for

      elk. Lyon et al. 1985 (Coordinating Elk and Timber Management; page 9)

      speaks to “good cover” as being two-thirds of the total area. The cover

      analysis and interpretation done at the project level should address existing

      Forest Plan standards.”

53.   Thus, “USDA Forest Service 2013" recommends that the Forest Service

      continue to comply with its existing Forest Plan hiding cover standards, and

      specifically references the Montana Elk/Logging Study, which is Forest

      Plan Appendix F.

D.    Elk habitat effectiveness

54.   The Horsefly Project area includes three different mapped Forest Plan

      Management Areas: A, B, and C.

55.   For Management Area C, the Forest Plan goal mandates: “Maintain or

      enhance existing elk habitat by maximizing habitat effectiveness as a


                                          11
      primary management objective.”

56.   For Management Area C, the Forest Plan standard mandates: “ Habitat

      effectiveness will be positively managed through road management and

      other necessary controls on resource activities.”

57.   For Management Area C, the Forest Plan standard mandates: “Achieve low

      public access through permitting motorized use on all arterial and most

      collector roads. . . . Low access is defined as 0.5 to 1.5 miles of open road

      per square mile of area. . . . Elk habitat effectiveness will be maintained.”

58.   Forest Plan Forest-wide Standard C-1(2) mandates: “Utilize the general

      concepts presented in Agriculture Handbook No. 533, Wildlife Habitats in

      Managed Forests. . . . When more site specific management

      recommendations are available through the Forest Service or MDFW&P

      those recommendations will be followed.” (Emphasis added).

59.   The Project EA implies that “MDFWP and USDA Forest Service 2013,"

      which is also commonly referred to as the “Eastside Assessment,” is the best

      available scientific information regarding elk habitat.

60.   The Eastside Assessment at page 17 states: “At the project level an elk

      habitat effectiveness analysis should be conducted.”

61.   The Eastside Assessment at page 17 states: “In those areas where there is

      a desire to improve and/or maintain elk habitat use, we recommend


                                         12
      maintaining or decreasing road densities that correspond with the desired

      habitat effectiveness level per Christensen et al. (1993).”

62.   Christensen et al. (1993) states: “Any motorized vehicle use on roads will

      reduce habitat effectiveness. Recognize and deal with all forms of

      motorized vehicles and all uses, including administrative use.”

63.   Christensen et al. (1993) states: “For areas intended to benefit elk summer

      range and retain high use, habitat effectiveness should be 70 percent or

      greater.”

64.   Christensen et al. (1993) states: “For areas where elk are one of the primary

      resource considerations habitat effectiveness should be 50 percent or

      greater.”

65.   Christensen et al. (1993) states: “Areas where habitat effectiveness is

      retained at lower than 50 percent must be recognized as making only minor

      contributions to elk management goals. If habitat effectiveness is not

      important, don’t fake it. Just admit up front that elk are not a

      consideration.”

66.   Christensen et al. (1993) states: “Reducing habitat effectiveness should

      never be considered as a means of controlling elk populations. A population

      over target is not a Forest Service habitat problem.”

67.   Accordingly, the Eastside Assessment states at page 17 states: “For areas


                                         13
      intended to benefit elk summer range and retain high elk use, habitat

      effectiveness related to motorized routes should be 70% or greater.”

68.   Figure 1 in Christensen et al (1993) is set forth below:




69.   70% habitat effectiveness is approximately 0.7 miles of road per square

      mile.

70.   50% habitat effectiveness is approximately 1.7 miles of road per square

      mile.

71.   The Project EA does not disclose elk habitat effectiveness before, during, or


                                         14
      after Project implementation.

72.   The Project analysis on elk habitat effectiveness is found in the project file

      “big game report” and is calculated based on an assumption that the 2007

      Little Belts Travel Plan has been fully implemented.

73.   However, the Little Belts Travel Plan has not been fully implemented.

74.   Instead, the most recent biological assessment for the Travel Plan (dated

      January 27, 2021) discloses that there are hundreds of miles of roads that

      were designated as closed seasonally or year-round to public motorized use

      in the 2007 Travel Plan that are still physically open to motorized use on the

      ground.

75.   More specifically, there are 641.1 miles of motorized routes that are legally

      closed on paper by the 2007 Travel Plan decision, yet they are physically

      open to illegal motorized use on the ground:

//



//



//



//


                                         15
                            2007 Travel Plan     Miles         Miles closed on
                            Decision with        physically    paper, but
                            additional post-     closed        physically open to
                            decision                           illegal motorized
                            discovery of                       use
                            illegal motorized
                            routes included
 Motorized routes to be     425 miles            182.9         242.1 miles
 closed to public                                miles
 seasonally with gates                           (gated)
 Motorized routes to be     676 miles            277 miles     399 miles
 closed to public year-                          (gated or
 round with gates, berms,                        bermed)
 or decommissioning


76.   As indicated in the table above, the biological assessment further notes that

      since the 2007 Little Belts Travel Plan was issued, additional miles of

      illegal motorized routes have been discovered. The Travel Plan biological

      assessment does not disclose how many miles of additional motorized

      routes have been discovered. However, the table below demonstrates the

      Forest Service has discovered 209 additional miles of illegal motorized

      routes since the 2007 Travel Plan Decision was issued:

//



//


                                        16
                             2007 Travel Plan              2021          Difference
                             Decision                      updated
                                                           inventory
 Motorized routes to be      425 miles                     425 miles     0 miles
 closed to public
 seasonally with gates
 Motorized routes to be      467 miles                     676 miles     209 miles
 closed to public year-
 round with gates, berms,
 or decommissioning



77.   Moreover, in Plaintiffs’ comments and objection, they informed the Forest

      Service that they recently sent a FOIA request to the Forest Service for

      records of road closure violations between mid-2014 and mid-2019. In

      response, the Forest Service disclosed over 50 reported road closure

      violations in the Little Belts in that 5-year time-frame. Significantly, this

      data only includes the witnessed and reported violations. It is fair to assume

      that there are many more violations that regularly occur and are not

      witnessed and reported.

78.   The Forest Service has apparently made no effort to request this available

      information from its own law enforcement officers, much less incorporate

      this available information into the Project analysis of open road density,

      habitat effectiveness, or cumulative effects.


                                          17
79.   The Forest Service’s response to Plaintiffs’ administrative objection to the

      Project states: “At this writing, the big game report does not address illegal

      road use, and the Forest recognizes the need to consider known effective

      closures and recalculate elk habitat effectiveness.”

80.   After this concession, the Forest Service prepared a document dated August

      28, 2020, entitled “Addendum to Big Game Report.”

81.   The post-Objection August 28, 2020 addendum to the big game report

      recalculates habitat effectiveness and open road density for the Project.

82.   However, the post-Objection August 28, 2020 addendum to the big game

      report refuses to include non-system, i.e. illegal, motorized routes in either

      the open road density or the habitat effectiveness calculations.

83.   Nonetheless, there is a post-Objection spreadsheet in the project file, dated

      August 27, 2020, which discloses 2.9 miles of open non-system (illegal)

      road in Management Area A, 3.8 miles of open non-system (illegal) road in

      Management Area B, and 3.1 miles of open non-system (illegal) road in

      Management Area C.

84.   The following table discloses current open road density and habitat

      effectiveness when the non-system (illegal) open motorized routes are

      included in the calculations:




                                         18
 MA       Square    System     Illegal   Total Open Open           Habitat
          Miles     Open       Open                 Road           Effectiveness
                                                    Density
 A        10.8      18.1       6.4       24.5        2.27          Less than 50%
 B        12.4      19.9       3.8       23.7        1.91          Less than 50%
 C        8.8       13.1       6.3       19.4        2.20          Less than 50%

85.   During the Project, temporary road construction will add 13 miles to MA A,

      21.2 miles to MA B, and 6.2 miles to MA C.

86.   After the Project, there will be a permanent net increase of 0.2 miles in MA

      A, and 0.5 miles in MA B.

87.   The following table discloses open road density and habitat effectiveness

      before, during, and after the Project including non-system (illegal) open

      motorized routes:

      MA               Current                  During           Post-Project
      A               ORD: 2.27             ORD: 3.47         ORD: 2.29
                         ***                   ***               ***
                   HE: Less than 50%     HE: Less than 50% HE: Less than 50%
      B               ORD: 1.91             ORD: 3.62         ORD: 1.95
                         ***                   ***               ***
                   HE: Less than 50%     HE: Less than 50% HE: Less than 50%
      C               ORD: 2.20             ORD: 2.91         ORD: 2.20
                         ***                   ***               ***
                   HE: Less than 50%     HE: Less than 50% HE: Less than 50%

88.   As set forth in the table above, all three mapped management areas in the

      Project area will have less than 50% habitat effectiveness before, during,

      and after the Project.
                                          19
89.   Additionally, in the June 2019 grizzly report in the project file, the Forest

      Service discloses that the action area as a whole has an average open

      motorized route density of 3.2 miles/square mile, which will increase to at

      least 3.7 during the Project. These calculations were not disclosed to the

      public in the Project EA.

90.   In the Project Biological Assessment, the Forest Service also discloses that

      87% of the Project area has an open motorized route density over 1.6

      miles/square mile, which means that 87% of the Project area already has

      less than 50% habitat effectiveness. These calculations were not disclosed

      to the public in the Project EA.

91.   The map below is from the project file. The Project area is outlined in red.

      The brown and tan areas have open road density greater than 1.6

      miles/square mile:




                                         20
92.   The Forest Service’s response to Plaintiffs’ administrative objection to the

      Project states: “Regarding road closures in the Little Belt Travel Plan,

      motorized traffic was prohibited yearlong on selected routes. No specific

      closure device was prescribed.”

93.   However, the Little Belt Travel Plan biological assessment discloses that

      242.1 miles of roads still need to be closed by seasonal gates, and 399.0

      miles of roads still need to be closed with permanent barricades.

94.   The Forest Service’s response to Plaintiffs’ administrative objection to the

      Project states: “Illegal road use is short-term and addressed as soon as it is

      identified [].”

95.   However, the the Little Belt Travel Plan biological assessment discloses that

      there are 432.1 miles of roads that were closed on paper by the Travel Plan

      14 years ago but they have not yet been not physically closed to motorized

      use on the ground. In addition, in the 14 years since the Travel Plan was

      issued, the Forest Service has discovered an additional 209 miles of open

      illegal routes that have not yet been physically closed.

D. Open road density

96.   For Management Area C, the Forest Plan standard mandates: “Achieve low

      public access through permitting motorized use on all arterial and most

      collector roads. . . . Low access is defined as 0.5 to 1.5 miles of open road

      per square mile of area. . . . Elk habitat effectiveness will be maintained.”

                                         21
97.   Forest-wide Management Standard C-1 (6) requires: “Manage motorized

      use on National Forest system lands through the Forest Travel Plan, in

      cooperation with the public, State of Montana, and other Federal agencies,

      to reduce effects on wildlife during periods of high stress (hunting seasons

      and wintering periods). Also see Chapter III and Appendix O. The Montana

      Fish and Game Commission Road Management Policy and the Forest

      Service Road Regulations are shown in Appendix G.”

98.   Appendix O sets forth road density requirements for each Management

      Area, including the standard for MA C, which as noted above, is “0.5 to 1.5

      miles of open road per square mile of area . . . .”

99.   As set forth above, the existing open road density for Management Area C

      is 2.20 miles/square mile.

100. As set forth above, the open road density during the Project in Management

      Area C, including temporary roads, will be 2.91 miles/square mile.

101. As set forth above, the open road density after the Project in Management

      Area C, will be 2.20 miles/square mile.

102. The Project EA does not disclose open road density before, during, or after

      Project implementation.

103. Based on the open road density calculation in the grizzly report, 3.2

      miles/square mile, the standards for MA C (no more than 1.5), and MAs A

      and B (no more than 3.0) are all currently being violated and will increase

                                          22
      during the Project. For MAs A and B, the Project will result in a permanent

      net increase.

D.    Elk security

104. The post-Objection August 28, 2020 addendum to the big game report

      states: “Recent research in the Elkhorn Mountains as described in the Big

      Game Report beginning at page 14 is very applicable to the Little Belt

      Mountains and is used to calculate elk security areas in the project area and

      the hunting districts that overlap the project area. See

      ‘20191119_EAU_OpenRouteBufferHuntingSeason.pdf’ map of (lack of)

      existing security areas in project area with’ associated Elk Analysis Units in

      the project record.”

105. The big game report at page 14 states: “Most recently, DeVoe and others

      (2019) evaluated male and female elk security in the Elkhorn Mountains

      during the hunting season and found that elk selected for areas with a

      minimum of 23% canopy cover and at least 1.2 miles from an open road.”

106. Devoe et al (2019) is an unpublished government report. The published,

      peer-reviewed version is Lowrey et al (2019), which was published in the

      Journal of Wildlife Management.

107. Lowrey et al (2019) finds: “We recommend that managers include

      measures of canopy cover and distance to motorized routes in definitions of

      elk security and encourage managers to implement seasonal or permanent

                                         23
      road closures in areas with forest canopy cover to provide elk security

      during hunting seasons. In the Elkhorn Mountains and other landscapes

      with similar forest characteristics and hunting pressures, we recommend

      managing for security with canopy cover values of 23–60% and distance

      from motorized routes of 1,846–3,679m based on our definitions of security

      and preferred security areas, respectively. Where possible, the

      implementation of more stringent objectives at the upper end of the canopy

      cover and distance to road thresholds will more strongly reflect preferred

      security areas. . . . Managing for these habitat security attributes on public

      lands may help to reduce the redistribution of elk to private lands that

      restrict hunting during the archery and rifle seasons.”

108. Thus, the published, peer-reviewed recommendations is that elk security

      areas in this region should have “canopy cover values of 23–60% and

      distance from motorized routes of 1,846–3,679m,” which equates to 1.15

      miles – 2.29 miles. The “upper end” would be security areas of 60% canopy

      cover and 2.29 miles from motorized routes.

109. The big game report at page 14-15 states: “Preliminary analyses indicate

      that there is very little elk security in either the Rabbit Creek or Lake Creek

      elk herd units; the security that is available is outside of the project

      boundary (see map in project record). Nevertheless, the unroaded portions


                                          24
      of the project area most likely provide some type of security even if not

      technically aligned with the recent science.”

110. The big game report at page 20 states: “Elk security is limited in the Rabbit

      Creek and Lake Creek elk herd units to areas outside of the project

      boundary as described in the Affected Environment. Nevertheless,

      treatments in the unroaded portions of the project area security would

      reduce canopy cover which in turn could make those areas less desirable for

      elk.”

111. The Project EA does not disclose elk security before, during, or after Project

      implementation.

112. Additionally, no calculation of elk security or map of elk security is

      provided in the big game report.

113. However, the map cited in the August 2020 post-Objection addendum to the

      big game report shows that the area has no elk security if elk security is

      defined using even the least protective parameters from Lowrey et al (2019),

      i.e. a minimum of 23% canopy cover and at least 1.2 miles from an open

      road, as shown below:

//




                                         25
E.    Old Growth Forest

114. The Forest Plan requires: “A minimum of 5 percent of the commercial forest

      land within a timber compartment should be maintained in an old growth

      forest condition.”

115. The Forest Plan provides the following definition of old growth forest: “the

      following ecological definition will apply to old growth forest on the Lewis

      and Clark National Forest: An old growth forest will normally contain the

      following characteristics[:]


                                        26
      a.        One or more coniferous species which are climax or long-lived seral

                dominants on the site

      b.        Two or more layers or age classes

      c.        A combined overstory-understory tree canopy closure which averages

                60 percent or more

      d.        The dominant tree component generally exceeds 13 inches dbh, 50

                feet in height, and has reached or is past full maturity with signs of

                decadence present and obvious

      e.        At least 2 snags/acre of 10 inches dbh or greater

      f.        Sparse understory shrub and herbaceous vegetation with logs and

                other down material common and well distributed through the stand”

116. The Project EA does not disclose the Forest Plan definition for old growth

      forest.

117. The Project EA does not apply the Forest Plan definition of old growth

      forest.

118. The Project EA does not disclose the amount of Forest Plan definition old

      growth that exists in each Timber Compartment.

119. The Project EA does not disclose the amount of Forest Plan definition old

      growth that will be logged by the Project.

120. The Project EA does not disclose which if any Timber Compartments have


                                             27
      5% or more of commercial lands in existing Forest Plan definition old

      growth.

121. The field surveys conducted for the Project did not apply the Forest Plan

      definition old growth forest.

122. The old growth analysis process document in the project file clarifies: “The

      way the old growth surveys were completed, individual areas meeting Green

      et al. old growth criteria were delineated out of each timber stand.”

123. The Project vegetation report states: “Old growth was determined using the

      definitions found in Old-Growth Forest Types of the Northern Region

      (Green et al. 1992, errata corrected) rather than the older definition found

      within the Forest’s protocol.”

124. The result of applying Green et al rather than the Forest Plan definition is

      that field surveys conducted for the Project designated areas as old growth

      even if they did not meet the Forest Plan definition requirement for 60%

      canopy closure.

125. Because the field surveys designated areas as old growth that do not contain

      60% canopy closure, the field surveys and resulting old growth estimates

      are not consistent with the Forest Plan old growth forest definition.

126. The Green et al old growth criteria have three minimum criteria: minimum

      age of large trees, minimum number of tress per acre of a certain size (called


                                         28
      diameter at breast height or “dbh”), and minimum basal area.

127. The table below compares the requirements of Green et al old growth

      definition with the Forest Plan old growth definition:

                             Green et al definition       Forest Plan definition
 Minimum age of large        Required                     Not required
 trees
 Minimum number of           Required                     Not required
 trees per acres of a
 certain size
 Minimum Basal Area          Required                     Not required
 One or more seral           Not required                 Required
 dominants on site

 Two or more layers or       Not required                 Required
 age classes
 60 percent canopy           Not required                 Required
 closure at minimum
 Dominant tree over 13"      Not required                 Required
 dbh and 50' tall
 2 snags per acre at least   Not required                 Required
 10" dbh at minimum
 Sparse understory           Not required                 Required
 vegetation, shrubs, logs,
 down material common
 & well-distributed

128. As demonstrated by the table above, the two old growth definitions have

      different requirements: a stand that meets Green et al criteria will not

      necessarily meet the Forest Plan definition and vice versa. Thus, the

                                         29
       application of the Forest Plan old growth definition would lead to a

       completely different old growth forest analysis for this Project.

129.   The Project EA allows logging in old growth forest, but states that

       “[t]reatments in old growth stands will be designed and implemented

       through consultation with a wildlife biologist and silviculturist to fully

       maintain the structure and composition of old growth stands, as defined by

       Green et al. 1992.”

F.     Goshawk

130. The goshawk is designated as a management indicator species in the Forest

       Plan.

131. The Forest Plan requires the Forest Service to monitor goshawk nests with a

       100% sample annually.

132. The Forest Plan requires the Forest Service to report the results of this

       monitoring on an annual basis.

133. The Forest Plan mandates that the “Variability Which Would Initiate

       Further Evaluation” is a “Decrease of 10% or more in active nesting

       territories.”

134. The Forest Plan mandates: “Evaluation of data gathered during monitoring

       will be guided by the Decision Flow Diagram detailed in Figure 5.1.”

135. The Forest Plan mandates: “The document resulting from the use of the


                                          30
      Decision Flow Diagram constitutes the evaluation report.”

136. The Forest Plan mandates: “The evaluation report will be made available for

      public review.”

137. The Project EA states: “Seven goshawk home ranges are known to be

      present in the project area. The proposed action would result in the

      retention of more than enough nesting habitat for the 7 known home ranges

      in the project area.”

138. However, in the Project EA, the Forest Service does not disclose the

      available data on active nesting territories to validate its habitat-based

      assumption.

139. “Known territories” are not the same thing as “active nesting territories.”

140. The Forest Service defines “active” as “bird or young in nest.”

141. The Project EA does not disclose how many territories are “active nesting

      territories.”

142. The goshawk report in the project file does not disclose how many

      territories are “active nesting territories.”

143. The goshawk report indicates that the Project will log 5,138 acres of

      goshawk nesting habitat.

144. The goshawk report indicates that the Project will burn 2,300 acres of

      goshawk nesting habitat.


                                           31
145.   The goshawk report indicates that the Project will log 4,458 acres of

       goshawk post-fledgling habitat.

146. Although undisclosed to the public in the Project EA, the Forest Service’s

       monitoring data establishes the following regarding nests Forest-wide:

 FOREST-

 WIDE
               2018    2017    2016 2015         2014   2013 2012 2011         2010
 Number        8       15      38      35        28     21    20     14        28

 Active
 Annual %      -47%    -60%    N/A     N/A       N/A    -8%   N/A    -50%      N/A

 Decrease

147. In accordance with the monitoring data in the record, there was a 47%

       decline in active nests on the Forest in 2018.

148. In accordance with the monitoring data in the record, there was a 60%

       decline in active nests on the Forest in 2017.

149. Furthermore, even if the data was limited to the nests in the Project area,

       there is still a decrease greater than 10% according to the most recent annual

       monitoring data comparing 2018 surveys to 2019 surveys in the Project

       area:

//



                                            32
             Territory                  2019                        2018



         Upper Spring                Surveyed                     Surveyed
                                    No detection                   Active


        Snaggy Gulch                 Surveyed                   Not surveyed
                                    No detection
          Sage Spring                Surveyed                     Surveyed
                                    No detection                   Active

        Newlan Creek              Surveyed Active                Surveyed
                                                                No detection
   Little Sheep Creek                Surveyed                     Surveyed
                                    No detection                   Active
         Abbot Gulch                 Surveyed                   Not surveyed
                                      Active
      Charcoal Gulch                 Surveyed                    Surveyed
                                    No detection                No detection
 Active Nests Total                2 Active Nests              3 Active Nests


 Annual % Decrease                     -33%                         N/A


150. In accordance with the monitoring data in the record, there was a 33%

      decline in active nests in the Project area in 2019.

151. The Project EA does not disclose the decline in active nests Forest-wide in

      2017 or 2018.

152. The Project EA does not disclose the decline in active nests in the Project


                                         33
      area in 2019.

153. The Forest Service did not publish an evaluation report for the 2017, 2018,

      or 2019 goshawk active nesting territory declines as required by the Forest

      Plan.


                            VI. CLAIMS FOR RELIEF

                         FIRST CLAIM FOR RELIEF

 The Forest Service’s representations and/or omissions in the EA regarding road

density and elk habitat violate NEPA, and the Project violates the Forest Plan, in

                      violation of NEPA, NFMA, and the APA.

154. All previous paragraphs are incorporated by reference.

155. The Project violates the Forest Plan requirement to maintain elk habitat

      effectiveness and maintain an open road density of less than 1.5

      miles/square mile in Management Area C in violation of NFMA. According

      to the road density calculations in the Project Biological Assessment, the

      Project also violates the 3.0 miles/square mile limitation in Management

      Areas A and B. The Project EA fails to take a hard look at these standards

      and road density calculations in violation of NEPA.

156. The Project EA fails to take a hard look at recurring illegal road use and its

      impacts on road density calculations and habitat effectiveness for elk in

      violation on NEPA, including but not limited to the agency’s failure to
                                         34
      disclose and discuss the recurring reports of illegal road use from the Forest

      Service’s own LEOs, as well as the agency’s failure to disclose and discuss

      the fact that hundreds of miles of roads closed by the Little Belts Travel

      Plan have not yet been physically gated or barricaded but Project analysis

      calculations nonetheless assume that there is no motorized use on those

      roads.

157. The Project EA fails to provide a cumulative effects analysis of the

      cumulative effects on elk from the violation of hiding cover retention

      standards, the violation of road density limits (including illegal roads), the

      violation of habitat effectiveness requirements, the failure to provide any elk

      security areas in the Project area, and the chronic recurring reasonably

      foreseeable road closure violations, in violation of NEPA.

158. The Project EA unlawfully tiers to the Travel Plan because the Travel Plan

      has not been fully implemented and thus the road density, security, and

      habitat effectiveness calculations from the Travel Plan do not accurately

      represent the existing condition in this Project area, in violation of NEPA.

      Thus, the misleading and inaccurate analysis in the Project EA does not

      fully and fairly disclose the existing condition or effects of the Project to the

      public and does not provide an analysis that comports with basic notions of

      scientific integrity.


                                          35
159. The Project EA fails to fully and fairly inform the public regarding basic

      necessary facts relevant to effects on elk, including habitat effectiveness

      percentages, elk security percentages, and open road density calculations, in

      violation of NEPA.

                        SECOND CLAIM FOR RELIEF

 The Forest Service’s failure to use the Forest Plan definition of old growth, and

   consequent failures to demonstrate compliance with Forest Plan old growth

    standards for retention and viability, violates NFMA, NEPA, and the APA.

160. As discussed above, the Forest Plan sets forth a specific definition for old

      growth forest.

161. As discussed above, the Forest Service did not use the Forest Plan definition

      of old growth forest for the Project analysis.

162. Instead of using the Forest Plan definition, the Forest Service used a

      different definition of old growth forest – Green et al old growth.

163. As discussed above, the Green et al definition of old growth leads to a

      different result than the use of the Forest Plan definition of old growth.

164. The Forest Service’s failure to use the Forest Plan definition of old growth

      renders it impossible to determine (a) whether the Project area currently

      complies with Forest Plan old growth retention standards, and (b) whether

      logging is proposed in areas that will violate the Forest Plan old growth


                                         36
      retention standards after Project logging. In other words, the entire old

      growth analysis for the Project area is invalid until the Forest Service

      applies the Forest Plan old growth definition.

165. As recently held by the Ninth Circuit, the Forest Service’s failure to apply a

      forest plan old growth definition violates NFMA. Alliance for the Wild

      Rockies v. U.S. Forest Service, 907 F.3d 1105, 1116-17 (9th Cir. 2018).

166. The Forest Service’s failure to take a hard look at this issue in the EA and

      failure to fully and fairly disclose the Forest Plan old growth definition to

      the public in the EA violates NEPA.

167. As the Ninth Circuit has held time and time again, the “scope of review does

      not include attempting to discern which, if any, of a validly-enacted Forest

      Plan’s requirements the agency thinks are relevant or meaningful. If the

      Forest Service thinks any provision of the . . . Plan is no longer relevant, the

      agency should propose amendments to the . . .Plan altering its standards, in

      a process complying with NEPA and NFMA, rather than discount its

      importance in environmental compliance documents.” Native Ecosystems

      Council v. U.S. Forest Service, 418 F.3d 953, 961 (9th Cir. 2005).




                                         37
                         THIRD CLAIM FOR RELIEF

  The Forest Service’s failure to disclose the decrease in active goshawk nesting

    territories to the public in the EA, and failure to comply with Forest Plan

 requirement to conduct an evaluation report if active nests decline by 10% in a

                    year, violates NEPA, NFMA, and the APA.

168. All previous paragraphs are incorporated by reference.

169. The Forest Service’s failure to prepare an evaluation report in response to

      the annual decline of over 10% in active goshawk nesting territories Forest-

      wide in both 2017 and 2018, as well as the decline in Project area nesting

      territories in 2019, violates NFMA. The Forest Service’s omission of this

      information in the Project EA constitutes a failure to take a hard look under

      NEPA.

170. The Forest Service’s conclusion that sufficient habitat will be conserved for

      goshawk in seven territories is arbitrary and capricious and misleading in

      light of the fact that only two out of those seven territories are active, and

      the goshawk is appointed by the Forest Plan as a management indicator

      species meant to inform the Forest Service as to whether its habitat models

      and assumptions are correct or incorrect. By failing to incorporate known

      population data into the goshawk viability analysis, and instead relying on

      habitat models alone, the goshawk analysis is misleading and arbitrary in


                                          38
      violation of NEPA, NFMA, and the APA.

                       FOURTH CLAIM FOR RELIEF

  The site-specific Forest Plan amendment violates NFMA, NEPA, APA, and the

                        2012 NFMA planning regulations.

171. All previous paragraphs are incorporated by reference.

172. The site-specific Forest Plan amendment in this case, which will allow the

      Project to violate elk hiding cover requirements without any corresponding

      reduction in road density, is subject to the 2012 NFMA planning regulations

173. The 2012 NFMA planning regulations mandate that an amendment decision

      must disclose what the best available science is, how the agency determined

      what the best available science is, and how the best available science was

      applied to the decision. The amendment decision in this case fails to meet

      all three requirements.

174. The site-specific Forest Plan amendment does not apply the best available

      science.

175. If the best available science is “MDFWP and USDA Forest Service 2013,

      USDA Forest Service 2013," those documents recommend that the Forest

      Service continue to comply with its existing Forest Plan hiding cover

      standards, and they specifically reference the Montana Elk/Logging Study,

      which is Forest Plan Appendix F, and which provides the scientific rationale


                                        39
      for the Forest Plan hiding cover standard. The amendment and Project do

      not apply that science because the Project violates the existing hiding cover

      standards.

176. If the best available science is Lowrey et al (2019)(published article) or

      Devoe et al (2019)(unpublished report), the amendment and Project do not

      apply that science because the project file indicates that there is no elk

      security in the Project area under the Lowrey et al (2019) elk security

      definition. Additionally, Lowrey et al (2019) indicates that as hiding cover

      is reduced, road density must decrease to compensate for hiding cover loss.

      The amendment and Project do not even discuss this issue, much less

      comply with the science by reducing road density in the Project area. Road

      density will increase dramatically during this Project in all MAs. Road

      density after the Project will increase in two MAs and stay the same in one

      MA as a result of this Project.

177. The 2012 NFMA planning regulations mandate that the Forest Service must

      analyze whether an amendment will substantially lessen protections for a

      species. The Forest Service did not provide this analysis in the

      amendment/Project EA or decision. The amendment will substantially

      lessen protections for elk in this Project area for the reasons discussed

      above.


                                         40
178. The Forest Service has failed to analyze the cumulative effects on elk from

      this Forest Plan amendment, the violation of road density limits, the

      violation of habitat effectiveness requirements, the failure to provide any elk

      security areas in the Project area, the roads that were promised to be closed

      under the 2007 Travel Plan but have not been, and the chronic recurring

      reasonably foreseeable road closure violations, in violation of NEPA.

179. The Forest Service’s failures discussed above violate the 2012 NFMA

      planning regulations, NFMA, NEPA, and the APA.



                            VII. RELIEF REQUESTED

For all of the above-stated reasons, Plaintiffs request that this Court award the

following relief:

A.    Declare that the Project and/or amendment violates the law;

B.    Either vacate the Project/amendment decision or enjoin implementation of

      the Project;

C.    Award Plaintiffs their costs, expenses, expert witness fees, and reasonable

      attorney fees under EAJA; and

D.    Grant Plaintiffs any such further relief as may be just, proper, and equitable.




                                          41
Respectfully submitted this 28th Day of April, 2021.


                               /s/ Rebecca K. Smith
                               Rebecca K. Smith
                               PUBLIC INTEREST DEFENSE CENTER, PC

                               Timothy M. Bechtold
                               BECHTOLD LAW FIRM, PLLC

                               Attorneys for Plaintiffs




                                       42
